Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Profitable for 2010 Revenues Up 32% & Net Profit Up 120% LONDON, ONTARIO — March 31, 2011 Stellar Pharmaceuticals Inc. (OTCQB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the year ended December 31, 2010.In this press release, all dollar amounts are expressed in Canadian currency and results are reported in accordance with United States generally accepted accounting principles (U.S. GAAP). 2010 Highlights · Revenues grew by 32.3% · Fourth consecutive year the Company has been cash-flow positive · Net profit up 120% over 2009 For the twelve-month period ended December 31, 2010, Stellar's total revenues were $4,737,300.This compares to $3,581,300 for the same period in 2009, representing an increase of 32.3%. International revenues from all sources, including licensing fees for the 12 month period ended December 31, 2010, were up 55.6% compared to the same period in 2009.These revenues included $1,851,100 in licensing fees related to license agreements.NeoVisc sales for the twelve month period ended December 31, 2010, however, were down 64.1%, compared to the same period in 2009 due to a significant decline in European market sales. Total Canadian market product sales increased 7.8% with increases of 4.3% in NeoVisc sales, 22.1% in Uracyst sales and 10.1% in BladderChek sales. Net income for 2010, including $270,442 in non-cash stock options and amortization expenses (2009 – $163,800), was $525,700, or $0.02 per share, compared to $238,900, or $0.01 per share, in 2009. This profit was achieved despite the Company recording $596,500 in aggregate one-time expenses in the fourth quarter of 2010, including $401,000 in a retirement payout, $120,300 for expired products and $75,200 for product returns. Stellar's strong financial performance allowed it to close the year in a strong financial position.As of December 31, 2010, the Company had cash and cash equivalents of $4,352,300.This was up from $2,325,200 at the end of 2009.The Company remains debt free. Arnold Tenney, Stellar’s President and Chief Executive Officer commented, “We are very pleased to have built upon our record of achieving a substantial increase in profit.This is especially true in light of the significant one-time charges that were recorded this year.The Company’s objective is to continue to pursue opportunities in licensing new products within Canada and out licensing NeoVisc and Uracyst throughout the world." 1 About Stellar Pharmaceuticals Inc. Stellar has developed and is marketing direct in Canada, and in countries around the world through out-license agreements, three products based on its core polysaccharide technology: NeoVisc® and NeoVisc® Single Dose, for the symptomatic treatment of osteoarthritis; and Uracyst®, its patented technology for the treatment of interstitial cystitis (IC), an inflammatory disease of the urinary bladder wall.Both NeoVisc and Uracyst have their CE Mark certification for the European Community. Stellar also has an in-licensing agreement for NMP22® BladderChek®, a proteomics-based diagnostic test for the diagnosis and monitoring of bladder cancer.For more information, please visit the company's website at www.stellarpharma.com. Forward-Looking Statements This press release contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.Readers are cautioned not to place undue reliance on these forward-looking statements.Actual results may differ materially from those indicated by these forward-looking statements as a result of risks and uncertainties impacting the Company's business including increased competition; the ability of the Company to expand its operations, to attract and retain qualified professionals, technological obsolescence; general economic conditions; and other risks detailed from time to time in the Company's filings. CONTACTS: Contact Arnold Tenney President and CEO Stellar Pharmaceuticals Inc. (416) 587-3200 2 STELLAR PHARMACEUTICALS INC. BALANCE SHEETS (Expressed in Canadian dollars) December 31 ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable, net of allowance of $nil (2009 - $nil) Inventories Taxes recoverable - Loan receivable Prepaids, deposits and sundry receivables Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Total assets $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued liabilities Deferred revenues Product returns liability - Total current liabilities LONG TERM WARRANT LIABILITY - Total liabilities CONTINGENCIES AND COMMITMENTS SHAREHOLDERS’ EQUITY CAPITAL STOCK AUTHORIZED Unlimited Non-voting, convertible redeemable and retractable preferred shares with no par value Unlimited Common Shares with no par value ISSUED 24,585,040 Common Shares (2009 – 23,480,040) Additional Paid-in capital options - outstanding Additional Paid-in capital options -expired DEFICIT ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 STELLAR PHARMACEUTICALS INC. STATEMENTS OF OPERATIONS (Expressed in Canadian dollars) FOR THE YEARS ENDED DECEMBER 31 PRODUCT SALES $ $ ROYALTIES & LICENSING REVENUE TOTAL REVENUE FROM ALL SOURCES COST OF PRODUCTS SOLD EXPIRED PRODUCTS — PRODUCT RETURNS ALLOWANCE — GROSS PROFIT EXPENSES Selling, general and administrative Retirement payout — Change in warrant liability — Loss on disposal of equipment — Research and development Amortization of assets (non-manufacturing property, plant and equipment) INCOME FROM OPERATIONS INTEREST AND OTHER INCOME NET INCOME FOR THE YEAR (before tax) INCOME TAXES — — NET INCOME $ $ EARNINGS PER SHARE- Basic $ $ - Diluted $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARESOUTSTANDING- Basic - Diluted 4 STELLAR PHARMACEUTICALS INC. STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) FOR THE YEARS ENDED DECEMBER 31 CASH FLOWS PROVIDED BY OPERATING ACTIVITIES Net income $ $ Items not affecting cash Amortization Loss on disposal of equipment –– Unrealized foreign exchange (gain) loss –– Issuance of equity instruments for services rendered –– Change in warrant liability –– Stock-based compensation Change in non-cash operating assets and liabilities CASH FLOWS PROVIDED BY OPERATING ACTIVITIES CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Increase in other assets ) ) Proceeds from sale of equipment –– CASH FLOWS PROVIDED BY INVESTING ACTIVITIES ) ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES Repurchase of Common Shares for cash –– ) Stock options exercised –– Issuance costs ) –– Private placement units issued for cash –– CASH FLOWS PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATES ON CASH HELD IN FOREIGN CURRENCY –– ) CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of year $ $ ##### 5
